Citation Nr: 1200619	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation for paralysis under the provisions of 
38 U.S.C. § 1151.  

2.  Entitlement to compensation for paralysis under the provisions of 
38 U.S.C. § 1151.

3.  Entitlement to compensation for left ear hearing loss under the provisions of 
38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1956 to June 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2010, the Veteran appeared before the undersigned Acting Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  At that time he noted that he recently became represented by the Vietnam Veterans of America.  No representative was present for his hearing.  It was determined that the undersigned would take testimony and allow the Vietnam Veterans of America to review the file and submit a written statement to include requesting another hearing if desired.  The file has been reviewed by the representative and returned to the Board.  

The issues of entitlement to compensation for paralysis and for left ear hearing loss under the provisions of 38 U.S.C. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In February 2003, the RO denied the Veteran's claim for compensation for paralysis under the provisions of 38 U.S.C. 1151, and he was informed of the denial that same month; the Veteran did not appeal. 

2.  Evidence received since February 2003 decision relates to an unestablished fact necessary to support the claim and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 2003 determination denying compensation for paralysis under the provisions of 38 U.S.C. 1151 is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the RO's February 2003 denial, and the claim for service connection for paralysis under the provisions of 38 U.S.C. 1151 is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

As the Board is reopening the claim for service connection noted below, there is no need to discuss compliance with VA duties to notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); and Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning the attempt to reopen this claim. 

New and Material Evidence

In a February 2003 rating decision, the RO denied the Veteran's claim requesting compensation for paralysis under the provisions of 38 U.S.C. 1151.  The basis of the denial was that the evidence did not show that VA medical treatment was the proximate cause of any additional disability.  The Veteran was notified of this decision and of his appellate rights by a letter dated in February 2003.  He did not appeal.  This decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100. 

To reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received subsequent to the final RO decision is presumed credible for the purposes of reopening the appellant's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 1(995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

The relevant evidence of record at the time of the February 2003 rating decision consisted of VA hospital records consisting of a December 2, 1966, Operation Report, a December 6, 1966, Tissue Examination report, and a discharge report showing hospitalization and treatment from November 22, 1966, to December 21, 1966.  The RO determined that compensation for paralysis under the provisions of 38 U.S.C. 1151 was not warranted.  The RO found that it was not shown that VA medical treatment was the proximate cause of any additional disability.   

Evidence received since the February 2003 rating decision consists of private medical records dated from 1964 to 2008 and copies of records concerning the 1966 surgery.  While some of the evidence is cumulative or duplicative, the records include treatment of the Veteran prior to his VA surgery in 1966 as well as after his surgery.  It also includes a statement from a private physician dated in April 2008 stating that it is as likely as not that that the Veteran's right spastic hemipariesis is secondary to a post-operative brain tumor.  This evidence is new and it is also material because it relates to an unestablished fact necessary to substantiate the claim-prior and subsequent treatment of the Veteran in relation to his surgery and a nexus opinion relating his right hemiparesis to his brain surgery- and raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the evidence received subsequent to the February 2003 decision is new and material and serves to reopen the Veteran's claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to compensation for paralysis under the provisions of 
38 U.S.C. § 1151 is reopened; to this extent, the appeal is granted.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that he is entitled to § 1151 compensation as a result of the negligence of his VA doctors and caretakers at the VA Medical Center (VAMC) in Durham, North Carolina, during the course of a 1966 craniotomy and follow-up treatment.  He claims that he has paralysis and left ear hearing loss as a result of the surgery performed.  

For a claim, as here, filed on or after October 1, 1997, the Veteran must show that VA treatment resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011); see also VAOPGCPREC 40-97 (Dec. 31, 1997). 

The record shows that the Veteran underwent the craniotomy in question on December 1, 1966, which allegedly resulted in additional disability and consequent residuals.  

The Board notes that the hospital treatment records for the Veteran's surgery have not been associated with the file.  The hospital records from the Veteran's November 22, 1966, to December 21, 1966, hospitalization, including, nurse's notes and other applicable records are absent.  There is no indication in the file that the RO attempted to gather these records. 

The record also shows that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  In a letter from SSA in July 1972, the Veteran was informed that his disability claim had been reviewed and that it was found that he was still disabled.  His benefits were to continue therefore.  While it is unclear what disabilities were considered in his SSA determination, such records may prove relevant to the matters at hand.  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Masors v. Derwinski, 2 Vet. App. 180 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's disability determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting Federal records. 

Additionally, the Veteran contends that informed consent was not properly provided in this case.  In his December 2007 substantive appeal, he stated that there was a mix-up in names at the time of his surgery and that another woman, not his wife, signed the authorization forms and that when his wife arrived his surgery had already been performed.  

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).  VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment, the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; or (v) require injections of any substance into a joint space or body cavity.  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  

The Board notes that a VA examiner has offered an opinion dated in July 2008 in this claim.  He stated that the surgery performed did not cause left ear hearing loss or result in additional disability.  The examiner noted, however, that there were limited records to review.  The Board finds it necessary to remand this claim to obtain a supplementary opinion.  The VA examiner's opinion discounts the Veteran's § 1151 claim, but the opinion does not clearly address the several elements of a § 1151 claim.  A review of the file is necessary in this case for a more informed opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"). 

Therefore, a remand to request supplemental comment from the VA examiner to specifically address the several elements of a § 1151 claim, especially informed consent in the context of proximate causation in terms of whether the Veteran's additional disability was an event not reasonably foreseeable.  See 38 C.F.R. §§ 3.361(d)(2) and 17.32 (2011).  Proximate cause may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 ).  See 38 C.F.R. § 3.361(d)(2) (2011). 

Additionally in April 2008 a private examiner has associated the Veteran's paralysis to his surgery.  VA has not obtained an opinion regarding this issue.  

Accordingly, the claim is again REMANDED for the following additional development and consideration: 

1.  Ensure that the Veteran has been provided proper notice under VCAA for his claims for service connection under U.S.C. § 1151.  

2.  Obtain the complete hospital records from the Veteran's 1966 hospitalization and surgery at the VA Medical Center in Durham, North Carolina, including all surgical reports, nurse's notes, informed consent forms, and any other applicable records.  Efforts to obtain these records must continue until it is concluded that the information sought does not exist or that further attempts to obtain it would be futile.  See 38 C.F.R. § 3.159(c)(2).  In the event the RO/AMC is unable to obtain these records, the appellant must be provided with oral or written notice of that fact, in accordance with 38 C.F.R. § 3.159(e). 

3.  Obtain from the Social Security Administration (SSA) the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  Efforts to obtain these records must continue until it is concluded that the information sought does not exist or that further attempts to obtain it would be futile.  See 38 C.F.R. § 3.159(c)(2).  In the event the RO/AMC is unable to obtain these records, the appellant must be provided with oral or written notice of that fact, in accordance with 38 C.F.R. § 3.159(e).

4.  Then, request a supplemental or addendum opinion from the July 2008 VA examiner to determine if the Veteran's paralysis and/or his left ear hearing loss are due to the 1966 surgery, or if the surgery resulted in additional disability.  

If that examiner is not available, have the file reviewed by an appropriate medical specialist for the requested opinion.  The examiner should review all of the evidence in the file and then address the following: 

(a) What is/are the current diagnosis (es) relative to the Veteran's postoperative craniotomy residuals due to his VA medical treatment in 1966?  

(b) For each diagnosis, what is the likelihood (very likely, as likely as not, or unlikely) that it was caused by this hospital care, medical or surgical treatment, or examination furnished by VA? 

(c) Is any post-operative disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?  Specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

(d) In the alternative, is there disability due to an event not reasonably foreseeable?  Specifically consider whether the craniotomy and any treatment by VA providers in 1966, were rendered without the Veteran's informed consent.  

The examiner must address the April 2008 opinion provided by the private physician.  The examiner must discuss the rationale of all conclusions and/or opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

5.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  After completion of the above and any additional development deemed necessary, the RO/AMC should readjudicate the § 1151 claims in light of all evidence, including considering 38 C.F.R. §§ 3.361 and 17.32.  If the claims continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim. 

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


